DETAILED ACTION                                                                                                                                                                                                     
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  “the engagement portion” in the last line should be “the at least one engagement portion”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “the engagement portion” in line 2 should be “the at least one engagement portion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tano et al US 2014/0288533 in view of Howland et al. US 2003/0216668.
Regarding claim 1, Tano discloses a guide wire comprising: a core portion having an elongated shape ([FIG1] core 2); a resin coating layer that is made of a resin material, and that covers a distal portion of the core portion ([FIG1] resin layer 6); and a metallic tubular member that has a lumen into which the core portion is inserted, and that is disposed so as to be in contact with at least a portion of a proximal end of the resin coating layer ([FIG1] cylindrical member 7), wherein the tubular member is formed in a state where the lumen is reduced in diameter by cold 
Tano does not specifically disclose that the inner surface of the tubular member directly contacts the outer surface of the core portion. Howland teaches a similar guidewire where the inner surface of the outer layer or tubular member directly bonds to the core portion ([¶13]) and in which a compressive force toward the core portion side is applied to the tubular member, the diameter of the lumen of the tubular member is reduced by compressing the tubular member to the core portion side ([¶13] It is noted that the cold forging is treated as intended use. Like in product-by-process claims the tubular member is only limited by its structure and not the process used to achieve the structure). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Tano with the compressive bonding arrangement of Howland in order to eliminate the need for the solder in Tano.
Regarding claim 3, Tano discloses the core portion has at least one engagement portion which engages with the tubular member, and PATENTwherein the tubular member has at least one engagement pairing portion which corresponds to and engages with the engagement portion ([¶69] the engagement portion of the core wire 63 engages with the engagement portion of member 7 so that it extends into member 7).  
Regarding claim 6, Tano discloses a proximal portion of the tubular member has a tapered shape whose outer diameter gradually decreases toward a proximal side ([FIG2] the ends of both 7 and 8 taper).
Regarding claim 7, Tano discloses a distal portion of the tubular member has an extending portion which extends to a distal side so as to cover at least a portion of a proximal .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tano et al  and Howland et al. further in view of Katsurada et al. US 2016/0263355.
Regarding claim 4, Tano does not disclose the engagement portion is disposed in at least a portion of the outer surface of the core portion, and includes a concave portion which is recessed inward in a radial direction in a concave shape, and wherein the engagement pairing portion is disposed in at least a portion of the inner surface of the tubular member, and includes a convex portion which protrudes to the core portion side in a convex shape. Katsurada teaches a catheter where the inner surface of the tubular member has a convex portion to engage a concave portion of the core portion ([¶32,37,43,59] convex portion 45a of the inner wall of the lumen engages concave portion of the wire 80). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Tano with the convex and concave portions of Katsurada in order to transmit force to the inner tube of the catheter ([¶43]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tano et al. in view of Howland et al. further in view of Kinoshita et al. US 2008/0281230. 
Regarding claim 5, Tano discloses an outer surface of a distal portion of the tubular member interfaces with an outer surface of the resin coating layer ([FIG2] layer 6 and 71 tough and are continuous) but does not specifically disclose that it connects without a gap there between. Kinoshita teaches a similar guidewire device that has a smooth interface between the .

Claim(s) 1, 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tano et al US 2014/0288533 in view of Maruyama US 2012/0316433.
Regarding claim 1, Tano discloses a guide wire comprising: a core portion having an elongated shape ([FIG1] core 2); a resin coating layer that is made of a resin material, and that covers a distal portion of the core portion ([FIG1] resin layer 6); and a metallic tubular member that has a lumen into which the core portion is inserted, and that is disposed so as to be in contact with at least a portion of a proximal end of the resin coating layer ([FIG1] cylindrical member 7), wherein the tubular member is formed in a state where the lumen is reduced in diameter by cold forging, and an entire inner surface forming the lumen is a compressive bonding surface which contacts and is compressively bonded to an outer surface of the core portion ([FIG1] member 7 is reduced in diameter and joint member 8 compressively bonds it to core 2).
Tano does not specifically disclose that the inner surface of the tubular member directly contacts the outer surface of the core portion. Maruyama teaches a similar guidewire where the inner surface of the outer layer or tubular member directly bonds to the core portion ([FIG5a-6b]) and in which a compressive force toward the core portion side is applied to the tubular member, the diameter of the lumen of the tubular member is reduced by compressing the tubular member to the core portion side ([¶72-75] the outer layer 75 is compressively bonded to the core portion 711. It is noted that the cold forging is treated as intended use. Like in product-by-
Regarding claim 3, Tano discloses the core portion has at least one engagement portion which engages with the tubular member, and PATENTwherein the tubular member has at least one engagement pairing portion which corresponds to and engages with the engagement portion ([¶69] the engagement portion of the core wire 63 engages with the engagement portion of member 7 so that it extends into member 7).  
Regarding claim 6, Tano discloses a proximal portion of the tubular member has a tapered shape whose outer diameter gradually decreases toward a proximal side ([FIG2] the ends of both 7 and 8 taper).
Regarding claim 7, Tano discloses a distal portion of the tubular member has an extending portion which extends to a distal side so as to cover at least a portion of a proximal portion of the resin coating layer ([FIG3B][¶90] resin coated section 6 taper and is covered by a distal section tubular member).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tano et al  and Maruyama further in view of Katsurada et al. US 2016/0263355.
Regarding claim 4, Tano does not disclose the engagement portion is disposed in at least a portion of the outer surface of the core portion, and includes a concave portion which is recessed inward in a radial direction in a concave shape, and wherein the engagement pairing portion is disposed in at least a portion of the inner surface of the tubular member, and includes a .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tano et al. in view of Maruyama further in view of Kinoshita et al. US 2008/0281230. 
Regarding claim 5, Tano discloses an outer surface of a distal portion of the tubular member interfaces with an outer surface of the resin coating layer ([FIG2] layer 6 and 71 tough and are continuous) but does not specifically disclose that it connects without a gap there between. Kinoshita teaches a similar guidewire device that has a smooth interface between the joining portion and the resin coating layer ([FIG1-3][¶71]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Tano with the interface of Kinoshita in order to prevent a catheter used with the guidewire from snagging on the guidewire ([¶7]).

Response to Arguments
Applicant's arguments filed 5/13/21 have been fully considered but they are not persuasive. 
Applicant argues that the drawing process of Howland would not create the guidewire recited in the claims, Examiner respectively disagrees. Howland discloses decreasing a diameter of the lumen via a compressive force applied toward the core portion. Howland teaches drawing the device which would apply a compressive force toward the center core portion via the die it is drawn through. Structurally the Tano in view of Howland provides a tubular member where the inner surface is compressively bonded to the core portion. Similarly, the device of Howland does not need to be bonded via a drawing process that is simply given as an exemplary embodiment. 
Applicant argues that the drawing process of Howland would not work with the device of the size of Tano, Examiner respectfully disagrees. It is unclear what the respective lengths of the cylindrical member 7 and the wire body 40 has to do with the drawing process. The drawing would still compressively bond the two elements and it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Tano with the compressive bonding arrangement of Howland in order to eliminate the need for the solder in Tano.
Applicant argues that the drawing process of Howland would create different internal stresses, strains and density profiles, Examiner respectfully disagrees. Other than Applicant’s statement that the stresses would be different from the process of Howland than from their process it is not shown further in arguments, evidence or the specification how these stresses are different. Additionally, it is not shown how the device created through a drawing process would not be able to perform the functions of the claimed device or would not have the claimed structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                               /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793